DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 12/23/19. It is noted, however, that applicant has not filed a certified copy of the JAPAN 2019-231111application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020 is considered by the examiner.

Drawings
The Drawings submitted on 12/21/2020 has been considered and accepted.
Allowable Subject Matter
Claims 1-3 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant claims are to a method of manufacturing a separator for used in a fuel cell, comprising a forming step of forming a first metal separator and a second metal separator each including a protruding sealing bead portion and a protruding stopper bead portion having a protruding height lower than that of the sealing bead portion. A Joining step of joining surfaces of the first metal separator and the second metal separator on sides opposite to sides on which their respective sealing bead portions protrude, and 
The prior art US Publication 2018/0123141 to Xi et al. reference discloses a separator comprises variations in the height of a stopper, but does not disclose, nearly disclose or provide motivation to modify the method of manufacturing a separator to comprise a forming step of forming a first metal separator and a second metal separator each including a protruding sealing bead portion and a protruding stopper bead portion having a protruding height lower than that of the sealing bead portion. A Joining step of joining surfaces of the first metal separator and the second metal separator on sides opposite to sides on which their respective sealing bead portions protrude, and attaching seal members in an extension direction or on distal ends of the sealing bead portion. The method of manufacturing a separator also includes a step of preload applying step of applying preload to a bead seal section formed of one pair of the sealing bead portions and the seal members and a stopper section formed of one pair of the stopper bead portions in a height direction thereof, thereby plastically deforming the bead seal section and the stopper section simultaneously.
The prior art JP2006504872 to Bernd discloses a gas compressor has a stack (1) of electrochemical cells (2) bipolar plate partitions (3. 3'). The plates have apertures for the admission and discharge of media to and from the cells. The stack shape is retained .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725